Frederic G. Antoun, Deputy Attorney General, and Thomab D. McBride, Attorney General,
You have requested an opinion interpreting section *4211112, art. XI, of The Vehicle Code of May 1, 1929, P. L. 905, as amended, 75 PS §712.
The section provides as follows:
“(a) The Secretary of Highways of this Commonwealth with reference to State highways, and local authorities in counties, cities, boroughs, incorporated towns, and townships of the first and second class, with reference to highways under their jurisdictions are, hereby authorized to designate through highways, by erecting at the entrance thereto from intersecting highways signs bearing the word . . . ‘STOP’, the word ‘STOP’ to be in letters at least six (6) inches in height . . . : Provided, That no stop sign shall be erected at an intersection where, at all times, there is control by either a traffic signal or by flashing signal.
“(b) The Secretary of Highways of this Commonwealth, with reference to State highways, and local authorities in counties, cities, boroughs, incorporated towns, and townships of the first and second class, with reference to highways under their jurisdictions are hereby authorized to designate stop intersectons, by erecting at the entrance thereto from intersecting highways signs bearing the word ‘STOP’ in letters of at least six (6) inches in height.
“(c) Before local authorities in counties, cities, boroughs, incorporated towns, and townships of the first and second class, shall designate any highway as a through highway or stop intersection, which will intersect or affect a State highway, approval of such designation must first be obtained from the Secretary of Highways of this Commonwealth.”
This section indicates that the Legislature intended that there be two specific instances in which a stop sign could be used. One, set forth in subsection (a), provides that when the Secretary of Highways or local authorities wish to designate a through highway they *422may erect stop signs on the highway intersecting said designated through highway. This subsection permits the free flow of traffic on one of the intersecting highways. Prior to the Act of January 14,1952, P. L. 1931, sec. 1, 75 PS §712, these signs were designated “thru traffic stop” signs.
The second use of a stop sign which section 1112 permits is set forth in subsection (6), whereby the Secretary of Highways and local authorities may designate certain intersections over which they have jurisdiction as stop intersections. Subsection (6) does not restrict the use of stop signs by the Secretary of Highways or local authorities to highways intersecting through highways but permits them to be erected on any street or highway (not designated a “thru highway” ). There is no restriction on the number of stop signs which the Secretary of Highways or local authorities may erect at an intersection of two highways if neither is designated a through highway.
Local authorities, however, are not permitted to designate any street or highway a through street or highway if the same will intersect or affect a State highway without the approval of the Secretary of Highways.
You are therefore accordingly advised that:
1. The Secretary of Highways may designate highways within his jurisdiction as “thru highways” and erect stop signs requiring traffic on the highways intersecting said through highways to stop.
2. Local authorities may designate highways within their jurisdiction as through highways and erect stop signs requiring traffic on the intersecting highways to stop.
3. The Secretary of Highways is also authorized to designate stop intersections on highways within his jurisdiction on one or all approaches to the intersection *423where none of the highways are designated a through highway.
4. Local authorities are authorized to designate stop intersections on highways within their jurisdiction on one or all approaches to the intersection where none of the highways are designated a through highway.
5. Local authorities are not permitted to designate a through highway or stop intersection which will intersect or affect a State highway without first obtaining approval from the Secretary of Highways.